Citation Nr: 0528892	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left small finger flexor tendon 
laceration, status-post reconstruction with post-surgical 
scar.

2.  Entitlement to an increased disability rating for 
service-connected L-2 compression fracture with early 
degenerative changes, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected cubital tunnel syndrome, status-
post right medial epicondylectomy, currently evaluated as 
noncompensably disabling.

4.  Entitlement to service connection for hypertension, to 
include claimed as secondary to service-connected 
disabilities.

5.  Entitlement to service connection for a right hip 
condition, to include as secondary to service-connected L-2 
compression fracture with early degenerative changes.

6.  Entitlement to service connection for a left hip 
condition, to include as secondary to service-connected L-2 
compression fracture with early degenerative changes.

7.  Entitlement to service connection for a bilateral knee 
condition, claimed on both a direct and secondary basis.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Lincoln, Nebraska.  

Procedural history

The veteran served on active duty from September 1964 to 
March 1990, including service in Vietnam.

In February 1992, the veteran filed a claim for entitlement 
to service connection for a right elbow condition, a back 
condition and a bilateral knee condition.  In an April 1992 
rating decision, service connection was granted for a L-2 
compression fracture and cubital tunnel syndrome, status post 
right medial epicondylectomy; noncompensable disability 
ratings were assigned.  The April 1992 rating decision also 
denied service connection for a bilateral knee disability.  
The veteran filed a notice of disagreement with the April 
1992 rating decision in July 1992, and a statement of the 
case (SOC) was issued in October 1992.  A rating decision 
dated in October 1992 increased the veteran's service-
connected low back disability to 10 percent disabling and 
continued to deny service connection for a bilateral knee 
disability.  On May 5, 1993 a supplemental statement of the 
case (SSOC) was issued in regards to the veteran's claims.  
The veteran was  advised to complete a substantive appeal (VA 
Form 9) if he wished to proceed with his appeal.  He did not 
do so.  

The January 2004 RO rating decision which forms the basis for 
this appeal granted service connection for a left finger 
disability and assigned a noncompensable disability rating; 
increased the rating assigned for veteran's service-connected 
lumbar spine disability to 20 percent disabling; continued 
the previously-assigned noncompensable disability rating for 
service-connected cubital tunnel syndrome, denied service 
connection for hypertension, a right and left hip condition 
and PTSD; and did not reopen the veteran's previously denied 
claim of entitlement to service connection for a bilateral 
knee condition.

With regards to the veteran's bilateral knee claim, the 
veteran and his attorney indicated in the April 2004 notice 
of disagreement that he has bilateral knee problems which are 
secondary to his service-connected back disability.  The 
issue of entitlement to service connection for a bilateral 
knee disability on a secondary basis was addressed by the RO 
in the July 2004 SOC.  Therefore, the issue is properly 
before the Board on appeal.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  As will be discussed 
below, the veteran's claim for entitlement to service 
connection for a bilateral knee condition is being reopened.  
Therefore, the issue will be addressed on both a direct and 
secondary basis.  



Issue not on appeal

In a May 2004 rating decision, the RO denied service 
connection for an upper chest condition/asbestosis.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's left small finger flexor tendon laceration, 
status-post reconstruction with post-surgical scar is 
currently manifested by loss of motion; there is no objective 
evidence of a scar that is painful on examination.

2.  The veteran's L-2 compression fracture with early 
degenerative changes is currently manifested by pain and 
limitation of motion.  There is a demonstrable deformity of 
the vertebral body of L-2.

3.  The veteran's cubital tunnel syndrome, status-post right 
medial epicondylectomy is currently manifested by mild pain 
on palpation of the medial epicondyle area.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed hypertension.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and his currently diagnosed 
hypertension.

6.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed right hip bursitis.

7.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected L-2 compression fracture with degenerative 
changes and his currently diagnosed right hip bursitis.

8.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed left hip bursitis.

9.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected L-2 compression fracture with degenerative 
changes and his currently diagnosed left hip bursitis.

10.  In October 1992, the RO denied service connection for a 
bilateral knee disability.

11.  The evidence associated with the claims folder 
subsequent to the RO's October 1992 rating decision is new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability.

12.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed musculoligamentous strain 
of bilateral knees.

13.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected L-2 compression fracture with degenerative 
changes and his currently diagnosed musculoligamentous strain 
of bilateral knees.

14.  The medical evidence does not include a current 
diagnosis of PTSD.

15.  The veteran did not engage in combat with an enemy.

16.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for left 
small finger flexor tendon laceration, status-post 
reconstruction with post-surgical scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (2004).

2.  The criteria for an increased disability rating for L-2 
compression fracture with early degenerative changes are not 
met, with the exception of the assignment of an additional 10 
percent disability rating due to a demonstrable deformity of 
the vertebral body of L-2.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2004).

3.  The criteria for an increased disability rating for 
cubital tunnel syndrome, status post right medial 
epicondylectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2004).

4.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

5.  Hypertension is not proximately due to nor is it the 
result of the veteran's service-connected low back, right 
elbow or left finger disabilities.  38 C.F.R. § 3.310 (2004).

6.  A right hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

7.  A right hip disability is not proximately due to nor is 
it the result of the veteran's service-connected low back 
disability.  38 C.F.R. § 3.310 (2004).

8.  A left hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

8.  A left hip disability is not proximately due to nor is it 
the result of the veteran's service-connected low back 
disability.  38 C.F.R. § 3.310 (2004).

9.  The RO's October 1992 decision denying service connection 
for a bilateral knee condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

10.  Since the October 1992 rating decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for a bilateral 
knee condition; therefore, the claim of entitlement to 
service connection for a bilateral knee condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

11.  Musculoligamentous strain of the bilateral knees was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

12.  Musculoligamentous strain of the bilateral knees is not 
proximately due to nor is it the result of the veteran's 
service-connected low back disability.  38 C.F.R. § 3.310 
(2004).

13.  PTSD was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left finger 
and right elbow disabilities should be assigned compensable 
disability ratings and that his low back disability should be 
rated higher than its currently assigned 20 percent 
disability rating.  He is also seeking entitlement to service 
connection for hypertension, right and left hip disabilities, 
a bilateral knee disability and PTSD. 
In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The VCAA 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify applies to all eight issues on 
appeal; the standard of review and duty to assist apply to 
all issues but the bilateral knee claim.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 SOC in regards to the left finger, 
back, right elbow, hypertension, left and right hip and 
bilateral knee claims and an additional July 2004 SOC in 
regards to the PTSD claim of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran dated 
August 19, 2003 by the RO which was specifically intended to 
address the requirements of the VCAA.  The August 2003 letter 
detailed the evidentiary requirements for increased rating 
claims, specifically noting:  "To establish entitlement for 
an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  See the August 19, 
2003 VCAA letter, page 8.  The August 2003 letter also 
detailed the evidentiary requirements for service connection 
claims, indicating the veteran need to show "a relationship 
between your current disability and an injury, disease, or 
event in military service."  Id. at 9.  Additionally, the 
July 2004 SOC detailed the evidentiary requirements for 
secondary service connection claims pursuant to 38 C.F.R. 
§ 3.310 (2004).  The veteran was provided a copy of a PTSD 
questionnaire, which he was asked to complete and return.  
Id. at 4.  Finally, the veteran was informed as to what 
qualified as new and material evidence in the July 2004 SOC.
Thus, the August 2003 letter, along with the July 2004 SOCs, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The August 
2003 letter notified the veteran that VA was responsible for 
obtaining "any evidence or records held by a Federal agency 
or department," and indicated that the veteran's military 
personnel file had been requested from the National Personnel 
Records Center (NPRC).  See the August 19, 2003 VCAA letter, 
page 7.  In addition, the August 2003 letter asked the 
veteran to furnish dates and places of treatment at VA 
facilities, and indicated that records from the 
Nebraska/Western Iowa Medical Health care system had already 
been associated with the veteran's claims folder.  See id., 
pages 3 and 4.  The veteran was also informed that a VA 
medical examination would be scheduled in necessary to make a 
decision on his claims.  Id. at 1.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2003 letter indicated that VA will make reasonable 
efforts to obtain "any private medical evidence that you 
make us aware of and authorize us to obtain on your behalf."  
See the August 19, 2003 VCAA letter, page 7.  The veteran was 
asked to complete and sign a VA Form 21-4142, Authorization 
and Consent to Release Information, for each health care 
provider so that the RO could request treatment records, and 
explained that he had the option of sending the reports 
himself.  Id. at 3 and 4.  The August 2003 letter also 
emphasized:  "You must give us enough information about 
these records so that we can request them from the person or 
agency that has them.  If the holder of the records declines 
to give us the records or asks for a fee to provide them, 
we'll notify you of the problem.  It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency."  
Id. at 7 (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2003 letter stated:  "If you 
have additional information that you would like us to 
consider, please notify us of this fact."  See the August 
19, 2003 VCAA letter, page 4.  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was provided 
complete notice of the VCAA in August 2003 prior to the 
initial adjudication of his claims, which was in January 
2004.  Thus, there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.   

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  Moreover, 
the veteran is represented by counsel who is obviously 
familiar with VA law and regulations, in particular the 
requirements of the VCAA.  Counsel for the veteran has 
pointed to no VCAA notice deficiency.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's private and VA treatment records.  The veteran was 
provided VA examinations in November 2003 and July 2004, the 
results of which will be referred to below.  The reports of 
the medical examinations reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted physical evaluations and rendered 
appropriate diagnoses and opinions.

The veteran and his attorney have argued for another VA 
psychiatric examination to clarify whether or not he has 
PTSD.  However, the report of the November 2003 VA 
psychiatric examination shows that the examiner documented 
the veteran's history and complaints and provided all the 
required information regarding the lack of the veteran's 
meeting the criteria for a diagnosis of PTSD.  Given this 
clear evidence of record, the Board cannot conclude that the 
examination was in any manner flawed by a lack of complete 
and relevant data afforded to the physician.  The examination 
instead appears to have been undertaken with a comprehensive 
view of the veteran's medical history as it pertained to a 
potential diagnosis of PTSD, as well as with specific 
scrutiny upon the critical issue.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995).  The Board finds, therefore, that the report of the 
November 2003 examination is adequate for determining service 
connection, and that remand of this issue to obtain an 
additional examination is not appropriate.

The Board adds that the fact that the opinion of an examiner 
is unfavorable to a claimant's position does not render the 
examination inadequate.  Moreover, the veteran has been 
accorded ample opportunity to present evidence to the 
contrary; he has not done so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits]; see also Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's statutory duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim.]
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  He declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected left small finger flexor tendon laceration, 
status-post reconstruction with post-surgical scar, currently 
evaluated as noncompensably (zero percent) disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40. Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45.

Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for his left small finger flexor tendon laceration, status-
post reconstruction with post-surgical scar, under 38 C.F.R. 
§4.73 Diagnostic Code 5307 [Muscle Group VII: function, 
flexion of the wrist and fingers].  

According to Diagnostic Code 5307 for the nondominant hand, a 
noncompensable rating is assigned for slight disability, a 10 
percent rating is assigned for moderate disability, a 20 
percent rating is awarded for moderately severe disability, 
and a maximum schedular rating of 30 percent is in order for 
severe disability.  
See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2004).  The Board 
initially observes that the veteran is right hand dominant.  
See 38 C.F.R. § 4.69 (2004) [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major].

The Board additionally observes that the words "slight," 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988) 871.

Analysis

The veteran seeks a compensable disability rating for his 
service-connected left small finger flexor tendon laceration, 
status-post reconstruction with post-surgical scar.  His 
present complaints include near-constant pain, throbbing, 
weakness and loss of the power in the left finger.  He also 
complains of stiffness in the left finger with changes in the 
weather.  

Assignment of diagnostic code

As noted above, the veteran's service-connected left small 
finger flexor tendon laceration, status-post reconstruction 
with post-surgical scar is currently evaluated under 38 
C.F.R. §4.73, Diagnostic Code 5307.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 5307 is the most appropriate 
diagnostic code by which to evaluate his left small finger 
flexor tendon laceration, status-post reconstruction with 
post-surgical scar.  The Board notes that employing the code 
pertaining to limitation of motion of the little finger 
(Diagnostic Code 5230) would not avail the veteran as zero 
percent is the only available rating under that code.  
Neither the veteran or his attorney has suggested that any 
other diagnostic code would be more appropriate.  Therefore, 
the Board will continue to employ Diagnostic Code 5307. 
Schedular rating

A review of the medical evidence of record shows that the 
veteran does not meet the criteria for a compensable 
disability rating for his service-connected left small finger 
flexor tendon laceration, status-post reconstruction with 
post-surgical scar.  

During the veteran's November 2003 VA examination, he 
indicated that he had good function of the left small finger, 
with occasional aching and stiffness, but "other than that, 
this has not been a big problem for him.  [He] certainly does 
not feel that he has any muscle strength deficit."  Flexion 
of the metacarpophalangeal joint and proximal interphalangeal 
joint of the left fifth finger was 95 and 100 degrees 
respectively, consistent with the opposite hand, and he could 
fully extend the finger.  There was a 5.5 cm scar in the area 
that was well-healed, with no pain or tenderness on 
palpation.  

The examiner noted that the veteran's left fifth finger 
condition did "not sound as though he has a great deal of 
problems at this point"; the diagnosis indicated 
"essentially no sequelae."  These findings, or lack 
thereof, certainly do not correlate to symptomatology  which 
is supportive of a "moderate" disability rating under 
Diagnostic Code 5307.  

In short, there is no objective clinical evidence of 
pathology which presents and disability which can be said to 
approximate "moderate".  It appears from the examination 
report that the veteran's left hand was fully functional as 
to movement and strength.  There is no medical evidence to 
the contrary.  Accordingly, the criteria for a 10 percent 
disability rating for left small finger flexor tendon 
laceration, status-post reconstruction, with post-surgical 
scar under Diagnostic Code 5307 have not been met.

Additionally, as the veteran does not meet the criteria for a 
10 percent disability rating under Diagnostic Code 5307 for 
moderate disability under Diagnostic Code 5307, it follows 
that he does not meet the 20 or 30 percent disability ratings 
for moderately severe and severe disability under Diagnostic 
Code 5307.

DeLuca considerations

The veteran has argued that he has pain, stiffness and 
weakness in his hand; that he is unable to fully extend his 
hand; and that such claimed pathology supports the assignment 
of a 10 percent disability rating.   See the veteran's April 
2004 notice of disagreement.  However, the findings of the 
November 2003 VA examination contradict these contentions, 
and he has presented no other competent medical evidence to 
support them.  

The veteran is competent to report symptoms such as pain, 
stiffness and weakness.  The veteran is not, however, 
competent to assess the severity of his disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Moreover, there appears 
to be a disconnect between the veteran's statement to VA 
adjudicators and his statements to the examining physician.  
To the extent that the Board must choose, it favors the 
statement made to the physician, since the veteran is more 
likely to accurately describe his symptoms when such can 
immediately be verified by physical examination.  See also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The veteran has a post-surgical scar on his left small 
finger.  However, there is no indication that the veteran's 
scar is deep, causes limited motion, is 144 square inches or 
greater, is unstable, painful on examination or limits the 
function of the veteran's left small finger.  Therefore, a 
separate rating under the scar codes is not appropriate.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2004).  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected left small finger flexor 
tendon laceration, status-post reconstruction with post-
surgical scar.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected L-2 compression fracture with early 
degenerative changes, currently evaluated as 20 percent 
disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims, as well as rating musculoskeletal 
disabilities, has been set out above and will not be 
repeated.



Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the July 2004 SSOC.  The veteran's attorney submitted 
additional argument on his behalf in August 2004 after 
receiving such notice.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

The relevant diagnostic codes for rating arthritis, 
Diagnostic Codes 5003 and 5010, have remained essentially 
unchanged.  These as are follows.  Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent rating may be assigned for arthritis with X-ray 
evidence of involvement of a major joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2004).

As explained immediately above, under certain circumstances 
Diagnostic Code 5003 allows for rating under former 
Diagnostic Code 5292 or current Diagnostic Code 5242.  These 
will be discussed below.

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Codes 5010-5292 (2002).  
See 38 C.F.R. § 4.27 (2004) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 5292, effective prior to September 26, 
2003, severe limitation of motion of the lumbar spine 
warranted a 40 percent rating, moderate limitation of motion 
of the lumbar spine warranted a 20 percent rating and slight 
limitation of motion of the lumbar spine warranted a 10 
percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003). 

Under Diagnostic Code 5285 [vertebra, fracture of, 
residuals], effective prior to September 26, 2003, the levels 
of disability were as follows:

A 100 percent disability was warranted with cord involvement, 
bedridden, or requiring long leg braces; consider special 
monthly compensation; with lesser involvements rate for 
limited motion, nerve paralysis.

A 60 percent disability was warranted without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast);

In other cases, rate in accordance with definite limited 
motion or muscle spasm by adding a 10 percent rating for 
demonstrable deformity of vertebral body.

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5235 [vertebral fracture or 
dislocation].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 30 percent rating is warranted fro forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   See 38 C.F.R. § 4.71, 
Plate V (2004).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 20 percent disabling under former Diagnostic Codes 
5010-5292.  He currently complains of near constant pain that 
causes him to be unable to sit in one position at a time for 
more than an hour.  He also states that his injured disc 
"slips out" when he bends over, resulting in bedrest for 
several days.  See the April 2004 notice of disagreement.  

Assignment of diagnostic code

As noted above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

(i.)  The former schedular criteria

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Codes 5010-5292 are the most appropriate 
diagnostic codes by which to evaluate his back disability.  
The Board notes that former Diagnostic Code 5285 [vertebra, 
fracture of, residuals] is applicable to his claim; however, 
that particular code requires severe findings (e.g. use of 
braces, abnormal mobility) for its lowest available 60 
percent disability rating; the veteran does not demonstrate 
such severe pathology.  In any event, Diagnostic Code 5285 
instructs to rate under the applicable code for limitation of 
motion, which is Diagnostic Code 5292.  

The veteran's service-connected low back disability is not 
consistent with intervertebral disc syndrome, which consists 
mainly of neurological symptomatology.  The veteran denied 
radiculopathy during the November 2003 VA examination and 
there are no neurological findings in regards to the back in 
the medical evidence of record.  Therefore, former Diagnostic 
Code 5293 is not for application in this case.

Neither the veteran or his attorney has suggested that any 
other diagnostic code would be more appropriate.  Therefore, 
the Board will continue to employ former Diagnostic Codes 
5010-5292.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2004).  For reasons 
stated above, the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.
  
Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran's service-connected disability is currently rated 
as 20 percent disabling. As discussed in the law and 
regulations section above, under the former version of 
Diagnostic Code 5292, to warrant a 40 percent disability 
rating, the evidence must show severe limitation of motion of 
the lumbar spine.

In this case, the veteran complained to the November 2003 VA 
examiner of pain in his back, especially while sleeping.  He 
indicated walking was difficult, but the examiner observed no 
abnormality of his gait.  

Range of motion was as follows: forward flexion to 80 
degrees, extension 8 degrees, lateral flexion left and right 
20 degrees, rotation left and right 25 degrees.  This 
translates into a loss of 1/9 of forward flexion, 2/3 of 
extension, 1/3 of flexion and 1/6 of rotation.  See 38 C.F.R. 
§ 4.71a, Plate V (2004) [normal lumbar spine motion is 
forward flexion to 90 degrees; extension to 30 degrees; 
lateral flexion to 30 degrees right and left; and rotation 80 
degrees right and left].  

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of motion 
is best characterized a moderate.  As discussed in connection 
with the first issue on appeal, moderate is generally taken 
to mean "of average or medium quality, amount, scope, range, 
etc."  Here, with the exception of extension, the ranges of 
motion are greater than medium.  Thus, while these 
measurements reflect some limitation of motion of the lumbar 
spine, they do not amount to more than medium decreased range 
of motion of the lumbar spine.  
Accordingly, these findings do not amount to, or approximate, 
severe loss of lumbar spine motion to qualify for a 40 
percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5292.

The Board has given thought as to whether an additional 10 
percent disability rating may be assigned for a demonstrable 
deformity of the vertebral body under Diagnostic Code 5285.  
X-rays of the lumbar spine taken in connection with the 
November 2003 VA examination show "old traumatic changes to 
the superior anterior aspect of the L2 vertebrae.  This is 
the vertebrae of which he is service-connected for."  
Although it is unclear whether such changes may be considered 
to be a "deformity", they are undoubtedly "demonstrable", 
since they showed on X-ray and were remarked upon by the 
examiner.  Giving the veteran the benefit of the doubt, the 
Board will assign an additional 10 percent disability rating 
under Diagnostic Code 5285 for demonstrable deformity of the 
vertebral body.  



(ii.)  The current schedular criteria

There is no objective evidence of forward flexion of the 
thoracolumbar spine to 
30 degrees or less.  As was noted above, forward flexion was 
to 80 degrees on examination in November 2003; there is no 
evidence to the contrary. 

Nor is there any evidence of ankylosis of the thoracolumbar 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure. See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although VA examination 
revealed decreased ranges of motion of the low back, the 
medical evidence of record fails to demonstrate the presence 
of ankylosis.  

In the absence of such symptoms, under the General Rating 
Formula for Diseases and Injuries of the Spine, the veteran's 
service-connected low back disability does not warrant a 40, 
50, or 100 percent rating.  Based on the record, the Board 
finds that the veteran is not entitled to an increased 
disability rating under the new criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2004).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  On 
objective examination in November 2003, however, while there 
was some moderate discomfort with the fourth or fifth 
repetition in regards to flexion, the examiner indicated 
"DeLuca v. Brown is unremarkable on extension, lateral 
flexion and rotation."  In particular, while there was some 
discomfort with the fourth or fifth repetition in regards to 
forward flexion, the examiner indicated the minimal effects 
of such in that he was still able to achieve same degree of 
motion (80 degrees) with this repetition.  

The veteran and his attorney have pointed to no specific 
factors which would allow for the assignment of additional 
disability for the service-connected back disorder.
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 
Additional comments

Although the veteran has claimed that a disc "slips out", 
causing him to take to his bed, there is no objective 
evidence of this.  As has been discussed above, as a lay 
person without medical training the veteran is not competent 
to comment on medical matters such as a disc "slipping 
out".  See Espiritu, supra.  Moreover, the veteran is 
service connected for fracture residuals, not disc disease.
Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does support the 
veteran's claim of entitlement to an increased rating for his 
service-connected L-2 compression fracture with early 
degenerative changes to the extent that an additional 10 
percent rating is added for demonstrable deformity of the 
vertebral body of L-2 under former  Diagnostic Code 5285.  As 
was discussed in the law and regulations section above, such 
rating may be assigned prospectively.  See VAOPGCPREC. 3-
2000.   The benefit sought on appeal is accordingly granted 
to that extent.

3.  Entitlement to an increased disability rating for 
service-connected cubital tunnel syndrome, status-post right 
medial epicondylectomy, currently evaluated as noncompensably 
disabling.

Relevant law and regulations

Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for his cubital tunnel syndrome, status-post right medial 
epicondylectomy, under 38 C.F.R. §4.71a, Diagnostic Code 5209 
[elbow, other impairment of]. 

Under Diagnostic Code 5209, a 20 percent disability rating is 
warranted for a joint fracture, with marked cubitus valgus 
deformity or with ununited fracture of head of radius.  A 60 
percent rating is warranted for flail joint of the elbow 
(major extremity).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5209 (2004).

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Analysis

The veteran seeks a compensable disability rating for his 
service-connected cubital tunnel syndrome, status-post right 
medial epicondylectomy.  His present complaints include 
constant pain and numbness in the elbow and limitation of 
motion.  

Assignment of diagnostic code

The Board has considered the potential application of other 
diagnostic codes and finds that, for lack of a more 
applicable code, Diagnostic Code 5209 will continue to be 
employed.  There is no evidence of ankylosis of the elbow 
(Diagnostic Code 5205).  Additionally, there is no evidence 
of impairment of the ulna or radius (Diagnostic Codes 5210-
12) or impairment of supination or pronation (Diagnostic Code 
5213).  

The diagnostic codes pertaining to limitation of motion of 
the forearm, Diagnostic Codes 5206 and 5207, are inapplicable 
because there is no evidence of limitation of motion.

The veteran has complained of numbness in his right elbow.  
However, the November 2003 VA examiner found no neurological 
deficits in the elbow upon objective examination, and the 
veteran has presented no medical evidence to the contrary.  
See Espiritu, supra.  Therefore, neurological codes will not 
be considered with the veteran's claim.

The November 2003 VA examiner indicated the veteran's 
symptomatology consists of pain on palpation of the medial 
epicondyle area.  This justifies the use of Diagnostic Code 
5209 [elbow, other impairment of], as it amounts to a 
"catch-all" category for other types of elbow problems.  
Neither the veteran or his attorney has suggested that any 
other diagnostic code would be more appropriate.  Therefore, 
the Board will continue to employ Diagnostic Code 5209. 
Schedular rating

As was noted in the law and regulations section, in order for 
a noncompensable rating to be assigned, the evidence must 
demonstrate the requirements for a compensable evaluation are 
not met.  See 38 C.F.R. § 4.31 (2004).

The November 2003 VA examiner indicated the veteran had a 
"grossly normal appearing right elbow on examination other 
than the irregular bony findings consistent with a medial 
epicondyle resection."  No fracture of the elbow joint was 
indicated.  Additionally, the record lacks evidence of a 
marked cubitus valgus deformity or an ununited fracture of 
head of radius.  Thus, the schedular criteria for a 20 
percent disability rating under Diagnostic Code 5209 have not 
been met.  

It is understood, however, that the veteran's service-
connected disability does not match precisely the schedular 
criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  A 
review of the evidence indicates that the only objective 
finding of the VA examiner was some mild pain on palpation of 
the medial epicondyle area.  This finding does not allow for 
a compensable rating for the veteran's service-connected 
right elbow disability.

The veteran has argued that he has pain, numbness and 
limitation of motion in his right elbow that supports a 20 
percent disability rating.  See the veteran's April 2004 
notice of disagreement.  However, the findings of the 
November 2003 VA examination contradict these contentions, 
and he has presented no other competent medical evidence to 
support these contentions.  Specifically, the veteran denied 
neurological symptomatology, and the VA examiner found no 
ulnar nerve compromise.  The veteran's elbow could flex to 
145 degrees and had full extension.  

As has been discussed in connection with the first issue on 
appeal, the Board places greater weight of probative value on 
the objective medical findings, and the veteran's statements 
to the medical examiner, than it does on the veteran's 
statements otherwise made in connection with his claim for 
benefits. 

For reasons stated above, the criteria for a compensable 
disability rating for cubital tunnel syndrome, status-post 
right medial epicondylectomy under Diagnostic Code 5209 have 
not been met.

Esteban considerations

The veteran has a post-surgical scar on his right elbow; 
however, there is no indication that the veteran's scar is 
deep, causes limited motion, is 144 square inches or greater, 
is unstable, painful on examination or limits the function of 
the veteran's right elbow.  Therefore, a rating under the 
scar codes is not appropriate.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2004).  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected cubital tunnel syndrome, 
status-post right medial epicondylectomy.  The benefit sought 
on appeal is accordingly denied.

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected left small 
finger disability, low back disability and/or right elbow 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  
See Floyd, supra [the Board cannot make a determination as to 
an extraschedular evaluation in the first instance].  

4.  Entitlement to service connection for hypertension, to 
include as secondary to pain from service-connected 
disabilities.

5.  Entitlement to service connection for a right hip 
condition, to include as secondary to service-connected L-2 
compression fracture with early degenerative changes.

6.  Entitlement to service connection for a left hip 
condition, to include as secondary to service-connected L-2 
compression fracture with early degenerative changes.

For the sake of judicial economy, these issues will be 
addressed together.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

The veteran seeks entitlement to service connection for 
hypertension and right and left hip conditions.  He contends 
that his hypertension is secondary to pain from his service-
connected disabilities and that his right and left hip 
condition "could" be due to the service-connected back 
disability.  For the sake of completeness, the Board will 
address each claim on both a direct and secondary basis.    

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of hypertension and bilateral 
hip ligamentous strain and bursitis.  Hickson element (1), 
current disability, has therefore been met for all claims.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that hypertension or bilateral hip ligamentous 
strain or bursitis existed in service.  Of record are 
examination reports completed in October 1970, June 1975, 
March 1985 November 1989 that show no complaint or diagnosis 
of hypertension or a bilateral hip problem.  The veteran did 
indicate during his November 1989 retirement examination that 
because of his shoulder, knee, back and hip pain he was 
denied employment.  However, no complaints or diagnoses 
regarding the hips were made at that time. 

With respect to in-service injury, there is no report in the 
service medical records of a traumatic injury to the hips or 
an injury leading to hypertension, and he does not appear to 
contend that any such injury occurred.  

Accordingly, Hickson element (2) has not been met, and the 
claims fail on that basis alone.    

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed hypertension directly to his 
military service, and none otherwise appears of record.  In 
the absence of an in-service diagnosis of hypertension, a 
medical nexus opinion would seem to be an impossibility.    

In regards to the veteran's hip disability, the November 2003 
VA examiner specifically opined: "At this point, I do not 
believe this gentleman's hip condition is really related to 
anything he suffered in the military. . . . He is really 
adamant about his hips not causing any problems until earlier 
this year, so based on this information, I really do no 
believe this has anything to do with any . . . in-service 
condition."  A July 2004 VA examiner added: "I feel that 
[the veteran] is having natural progression of disease with 
age in both hips."  There is no opinion to the contrary.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed hypertension and right and left hip disabilities 
are not related to his military service.  Accordingly, 
Hickson element (3), medical nexus, has also not been 
satisfied, and the claims also fail on that basis.

Secondary service connection 

The veteran has contended more strongly that his hypertension 
was caused by pain from his service-connected disabilities 
and his bilateral hip disability is due to his service-
connected back disability.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with 
hypertension and bilateral hip ligamentous strain and 
bursitis.  Wallin element (1) is accordingly satisfied for 
all claims.  With respect to Wallin element (2), service-
connected disability, the veteran is service-connected for a 
L-2 compression fracture with early degenerative changes, 
cubital tunnel syndrome, status-post right medial 
epicondylectomy and left small finger tendon laceration, 
status-post reconstruction, with post-surgical scar.  Wallin 
element (2) is accordingly satisfied.

With respect to critical Wallin element (3), nexus, there is 
no evidence of nexus between currently diagnosed hypertension 
and the right and left hip disabilities and the veteran's 
service-connected disabilities.  Rather, there is competent 
medical evidence to the contrary.  

With regards to the veteran's hypertension, the July 2004 VA 
examiner opined: "The veteran's hypertension is not due to 
his service-connected physical disabilities and is most 
likely due to essential hypertension."

With regards to the veteran's bilateral hip disability, the 
November 2003 VA examiner noted the following: "I do not 
believe it has anything to do with his lumbar condition . . . 
It does not seem to affect his gait at all . . . I really do 
not believe this has anything to do with any of the service-
connected problem [sic]."  The July 2004 VA examiner 
expanded on this when he said: "At this point in time, it 
appears less likely that the veteran's . . . hips are caused 
by his back.  I would think that this would be the other way 
around.  If the veteran had  . . . hip problems, they would 
most likely cause problems in his back, but the veteran 
appears to have long-standing degenerative problems in his 
lower back due to an injury.  Therefore, I feel that he is 
having natural progression of disease with age in both 
hips."

The veteran's attorney seems to be making an argument that 
the VA examiner did not adequately consider the holding in 
Allen v. Brown [allowing for additional disability resulting 
from the aggravation of a non service- connected condition by 
a service-connected condition].  See the August 2004 
substantive appeal.  However, the Board finds that opinions 
of the November 2003 and July 2004 VA examiners adequately 
address the matter.  The VA examiners specifically concluded 
that there was no relationship between service-connected 
disabilities and the veteran's hypertension and right and 
left hip disabilities.  This being the case, they also 
necessarily concluded that there was no additional disability 
due to service-connected disabilities aggravating 
hypertension and right and left hip disabilities.  This 
finding satisfies Allen because it indicates that there is no 
relationship at all between service-connected disabilities 
and subsequent onset of hypertension and right and left hip 
problems.  See McQueen v. West, 13 Vet. App. 237, 242 (1999).  

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service-connected disabilities and hypertension and a 
bilateral hip disability, their opinions are entitled to no 
weight of probative value.
See Espiritu, supra.  Any such statements offered in support 
of the veteran's claims do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed hypertension and right and left hip disabilities 
are not related to his service-connected disabilities.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claims fail on that basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hypertension and 
right and left hip disabilities on both a direct and 
secondary basis.  The benefits sought on appeal are 
accordingly denied.

7.  Entitlement to service connection for a bilateral knee 
condition.

Pertinent law and regulations
Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in February 2002, these 
claims will be adjudicated by applying the revised section 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claims.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the claimant has submitted new and material evidence with 
respect to that claim after the last final denial, in this 
case the October 1992 RO decision.

The October 1992 RO decision

At the time of the October 1992 RO decision which denied 
service connection for a bilateral knee disability, the 
evidence included the veteran's service medical records, 
which detailed some complaints of knee pain; however, the 
veteran's November 1989 retirement examination was negative 
for knee complaints or a diagnosis of a knee disability.  

The RO, in denying the veteran's claim, indicated that there 
was no evidence of a current knee disability: "service 
connection for bilateral knee pain continues to be denied as 
no organic cause was found."  This finding was based on the 
results of the September 1992 VA examination, which indicated 
the veteran's knees had full range of motion without laxity 
or instability; X-rays taken at the time were negative.  
Therefore, Hickson element (1), or current disability, was 
not satisfied at the time of the October 1992 RO decision, 
and the claim for service connection for a bilateral knee 
condition failed on that basis alone.  See Hickson, supra; 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). 

The veteran was notified of the RO's decision on November 19, 
1992.  He did not file a notice of disagreement within one 
year from that date, or November 19, 1992.  See 38 C.F.R. 
§ 20.302 (2004).  Therefore, the October 1992 RO decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  

As explained above, the veteran's claim for service 
connection for a bilateral knee condition may only be 
reopened if new and material evidence is received.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e. after October 1992) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has a current 
bilateral knee disability.  [The remaining two Hickson 
elements, in-service incurrence of disease or injury and 
medical nexus, were not mentioned in the October 2002 RO 
decision.  The Board will not read into the RO decision any 
specific denial based on those unmentioned elements.]

The additionally received evidence 

The additional evidence received since the October 1992 RO 
decision consists of a VA examination conducted in July 2004.  
The veteran complained of weekly knee pain and occasional 
giving of his right knee.  The examiner conducted physical 
examination, including X-rays, and concluded the veteran had 
"slight bilateral tracking of the patellae, otherwise normal 
knee."  The examiner went on to diagnose the veteran with 
musculoligamentous strain in his knees (due to natural 
progression of disease with age).

The above-noted evidence can be considered "new" in that it 
was not before the Board in October 1992.  The additionally 
submitted evidence is also "material" because it relates to 
the unestablished facts necessary to establish the claim, 
namely the current existence of a bilateral knee disability.  
See 38 C.F.R. § 3.156 (2004).  The recently-submitted July 
2004 VA examination arguably raises a reasonable possibility 
of substantiating the claim on the merits, and for that 
reason the claim is reopened.

In reopening the claim, the Board notes that there is some 
question as to whether Hickson elements (2) and (3) have been 
satisfied.  However, in Molloy v. Brown, 9 Vet. App. 513 
(1996), the Court held that where VA has previously denied a 
claim because one element of service connection is missing, 
the case must be reopened when evidence potentially 
fulfilling the missing element is submitted.  This is true 
even when there is some doubt as to the fulfillment of other 
elements of service connection at the time of the reopening.  
Therefore, since the veteran submitted competent evidence of 
current knee problems, in the absence of previous RO denial 
based on elements (2) and (3), the claim must be reopened.

In short, because the additionally received evidence reflects 
a current knee disability, the evidence raises a reasonable 
possibility of substantiating the claim on the merits.  
Accordingly, the Board concludes that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a bilateral knee 
condition.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. The second concern involves the statutory duty to 
assist, which comes into play at this juncture.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  It appears that the veteran's recent contentions 
relate to the matter of his entitlement to service connection 
of a secondary, not a direct, basis.  This contention was 
specifically addressed by the RO in the July 2004 SOC (page 
27).  The Board is therefore of the opinion that the veteran 
will not be prejudiced by its consideration of this issue on 
its merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

It appears that all identifiable medical evidence has been 
obtained. The veteran and his attorney have not furnished or 
identified any outstanding evidence that may have a bearing 
on his claim. The veteran has been accorded ample opportunity 
to present his claim. 

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations. 

(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

As noted by the Board above, the Justus presumption of 
credibility does not attach after a claim has been reopened.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Discussion of the merits of the claim

The veteran seeks entitlement to service connection for a 
bilateral knee condition.  He contends that his bilateral 
knee condition "could" be due to the service-connected back 
disability.  The Board will address this claim on both a 
direct and secondary basis.    

(i.)  Direct service connection

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is evidence of musculoligamentous strain in both knees.  
Accordingly, Hickson element (1) has been arguably satisfied.

With respect to Hickson element (2) in-service disease or 
injury, there is no evidence in the service medical records 
that the veteran injured his knees in service, and the 
veteran does not so contend.  Moreover, the is no competent 
medical evidence of in-service knee disease.  Although there 
were a couple of complaints of knee pain in service, the 
veteran's November 1989 separation examination found the 
veteran's lower extremities to be normal upon clinical 
evaluation, and no diagnosis of a disability of the knees was 
made at that time, or any other time during service.  
Therefore, Hickson element (2) is not satisfied, and the 
direct service connection claim fails on this basis alone.  

With respect to Hickson element (3), medical nexus, there is 
no evidence of a nexus between any current knee disability 
and service.  It would appear that in the absence of an in-
service injury or disease of the knees, a medical nexus 
opinion would be an impossibility.  Indeed, the July 2004 VA 
examiner indicated that the veteran's knee problems were part 
of a "natural progression of disease with age."  Therefore, 
Hickson element (3) is also not satisfied.

There is no evidence to the contrary.  To the extent that the 
veteran is attempting to provide a nexus between current knee 
problems and his service, his lay statements are not 
competent or probative.  See Espiritu, supra.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral knee disability is not related to his 
military service.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied, and the claim also fails 
on that basis.

(ii.) Secondary service connection 

The veteran has recently contended that his bilateral knee 
disability is due to his service-connected back disability.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with 
musculoligamentous strain in both knees.  Wallin element (1) 
is accordingly satisfied.  With respect to Wallin element 
(2), service-connected disability, the veteran is service-
connected for a L-2 compression fracture with early 
degenerative changes.  That disability has been discussed in 
some detail above.  Wallin element (2) is accordingly 
satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence of nexus between currently 
diagnosed musculoligamentous strain in both knees and the 
veteran's service-connected back disability.  Rather, there 
is competent medical evidence to the contrary.  

The July 2004 VA examiner specifically opined: "At this 
point in time, it appears less likely that the veteran's 
knees . . . are caused by his back.  I would think that this 
would be the other way around.  If the veteran had knee . . . 
problems, they would most likely cause problems in his back, 
but the veteran appears to have long-standing degenerative 
problems in his lower back due to an injury.  Therefore, I 
feel that he is having natural progression of disease with 
age . . . in both knees."

The veteran's attorney seems to be making an argument that 
the VA examiner did not adequately consider the holding in 
Allen v. Brown [allowing for additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition].  See the August 2004 
substantive appeal.  However, the Board finds that opinion of 
the July 2004 VA examiner adequately addresses the matter.  
The VA examiner specifically concluded that there was no 
relationship between the service-connected back disability 
and the veteran's bilateral knee disability.  This being the 
case, the examiner also necessarily concluded that there was 
no additional disability due to service-connected back 
disability aggravating the bilateral knee disability.  This 
finding satisfies Allen because it indicates that there is no 
relationship at all between the service-connected back 
disability and subsequent onset of bilateral knee problems.  
See McQueen, supra.

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service-connected back disability and a bilateral knee 
disability, their opinions are entitled to no weight of 
probative value.  
See Espiritu, supra.  Any such statements offered in support 
of the veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley, supra.

As has been discussed above, the veteran has been accorded 
ample opportunity to present medical nexus evidence in which 
supports his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a).   

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral knee disability is not related to his 
service-connected back disability.  Accordingly, Wallin 
element (3), medical nexus, has not been satisfied, and the 
claim fails on that basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral knee 
disability on both a direct and secondary basis.  The benefit 
sought on appeal is accordingly denied.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Pertinent law and regulations
Service connection - in general

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), current disability, there is no 
competent medical evidence that the veteran has PTSD.  
Crucially, the November 2003 VA psychiatric examiner stated 
that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.
  
There is no competent medical evidence to the contrary.  The 
veteran has neither submitted nor pointed to a competent 
diagnosis of PTSD, notwithstanding ample opportunity to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [a claimant has 
the responsibility to support a claim for VA benefits].  In a 
July 2004 letter to the RO, the veteran's attorney indicated 
that the veteran was "planning on seeking a private mental 
health evaluation to determine whether he has any mental 
disabilities that could be related to his military service.  
The results of his evaluation will be forwarded to the VA for 
consideration."  However, no such evidence was submitted.  

To the extent that the veteran himself is attempting to 
provide evidence concerning the existence of his PTSD, it is 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1), supra.  

The veteran argued in his July 2004 notice of disagreement 
and August 2004 substantive appeal that the November 2003 VA 
examiner informed him that he had PTSD.  This is contrary to 
the examination findings.  In any event, the veteran's 
account of what a health care provider purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  The Board's accords the veteran's 
statement no weight of probative value.  

The veteran and his attorney have also argued that another VA 
psychiatric examination should be given to clarify whether 
the veteran currently has PTSD.  However, as discussed in the 
VCAA section, a new VA psychiatric examination is not 
warranted in this case.  The veteran has had abundant 
opportunity to submit a competent medical diagnosis of PTSD, 
and he has not done so.  See 38 U.S.C.A. § 5107(a), supra.

In short, the veteran has presented no specific, substantive 
contentions concerning his PTSD but instead has relied on 
legalistic arguments with respect to purported flaws in VA's 
development of his claim.  VA in fact fulfilled its duty to 
assist the veteran.  There is simply no evidence to support 
the claim. 

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of a diagnosis of PTSD, service connection therefor 
may not be granted.  Accordingly, the element (1) of 38 
C.F.R. § 3.304(f), a current medical diagnosis of PTSD, is 
not met, and the veteran's claim fails on that basis alone.  

For the sake of completeness, the Board will address the 
remaining two elements.

With respect to element (2), stressors, the Board initially 
finds that the veteran did not engage in combat with the 
enemy within the meaning of 38 U.S.C.A. § 1154(b).  The 
veteran's military occupational specialty was boatswains 
mate, and he did not receive any decorations or awards 
indicative of combat status.  Although the veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspace thereover in direct support of operations in 
Vietnam.  Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  Finally, 
the Board notes that the veteran did not incur any injuries 
reflective of his participation in combat.

The record provides essentially no supportive evidence that 
the veteran engaged in combat with the enemy.  The Board 
therefore concludes that combat status has not been 
demonstrated in this case.

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.
However, the veteran has identified no stressors.  Indeed, he 
reported during the November 2003 VA psychiatric examination 
that he saw no casualties and was not fired upon.  Element 
(2) of 38 C.F.R. § 3.304(f) is also not met.

With respect to element (3), medical nexus, because there is 
no diagnosis of PTSD, there is no medical opinion which 
relates a diagnosis of PTSD to an in- service stressor.

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, none of the elements are met.  In the absence of 
any of the required elements under 38 C.F.R. § 3.304(f), the 
claim for service connection for PTSD is denied.

As a final comment, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
establish a claim of entitlement to service connection for 
PTSD.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  At 
the very least, if he wishes to reopen his claim he must 
furnish a competent medical diagnosis of PTSD and specifics 
concerning his purported stressors.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the preponderance of the evidence is against this 
claim for entitlement to service connection for PTSD.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for left small 
finger flexor tendon laceration, status-post reconstruction 
with post-surgical scar is denied.

Entitlement to an increased disability rating for L-2 
compression fracture with early degenerative changes is 
granted to the extent that an additional 10 percent 
disability rating is assigned due to a demonstrable deformity 
of the vertebral body.

Entitlement to an increased disability rating for cubital 
tunnel syndrome, status-post right medial epicondylectomy is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Service connection for a bilateral knee condition is denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


